United States Court of Appeals
                     For the First Circuit


No. 99-1276

                     FREDERIC W. BERTHOFF,

                     Petitioner, Appellant,

                               v.

                         UNITED STATES,

                      Respondent, Appellee.


                          ERRATA SHEET

     The opinion of this Court issued on October 21, 2002 is
amended as follows:

     Page 5, note 2, lines 1-2: replace the text "affirmed that
denial in an unpublished per curiam opinion" with "denied
Berthoff's request for an expanded COA with respect to
ineffective assistance of counsel for the reasons stated by the
district court".